DETAILED ACTION
	In this Office action, Claims 1-3, 5-10 and 12-13 are pending.  Claims 4 and 11 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-5 of the Applicant Arguments/Remarks Made in an Amendment, filed 23 September 2022, with respect to the grounds of rejection of the pending claims under 35 U.S.C. 101 have been fully considered and are persuasive.  The grounds of rejection under 35 U.S.C. 101 have been withdrawn.  After full consideration of the applicant’s amendments to the claims and the respective arguments, the grounds of rejection under 35 U.S.C. 101 have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 23 September 2022.
Applicant’s arguments, see pages 5-7 of the Applicant Arguments/Remarks Made in an Amendment, filed 23 September 2022, with respect to the grounds of rejection of the pending claims under 35 U.S.C. 102(a) over Heiss (US Pat Pub. 2005/0139530).  The amendments to the claims overcome the teachings and suggestions of the cited prior art; therefore, upon further consideration, the grounds of rejection have been withdrawn.  Please consult the Applicant Arguments/Remarks Made in an Amendment filed 23 September 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8, upon which the remaining rejected claims are dependent, has been amended to recite “outside the normal parameter ranges’, which lacks established antecedent basis.  See that the claim has been amended in a manner that “a plurality of normal parameter ranges” (which established the limitation) has been removed.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that restructures the claim to include the plurality of normal parameter ranges would overcome this ground of rejection.  

Allowable Subject Matter
Claims 1-3 and 5-7 as amended are allowed.  A more detailed reasons for allowance will be provided when the entire claim set is considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/08/2022